UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2236


In re: JERRY WAYNE SHARPE,

                Petitioner.



      On Petition for Writ of Mandamus.       (5:14-ct-03269-F)


Submitted:   January 15, 2015               Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jerry Wayne Sharpe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Wayne Sharpe petitions for a writ of mandamus

seeking      an   order    compelling      state     officials       to    process     his

pardon       application      and        declare     him     innocent        of    state

convictions.          We    conclude      that     Sharpe    is     not    entitled     to

mandamus relief.

              Mandamus relief, a drastic remedy, should be used only

in extraordinary circumstances and when the petitioner has a

clear right to the relief sought.                  Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333

F.3d 509, 516-17 (4th Cir. 2003).                    This court does not have

jurisdiction to grant mandamus relief against state officials.

Gurley v. Superior Court of Mecklenburg Cnty., 411 F.2d 586, 587

(4th Cir. 1969).           To the extent Sharpe seeks an order from this

court directing the district court to act on his complaint, we

find   the    present      record   does    not     reveal    undue       delay   in   the

district court.

              Accordingly, although we grant Sharpe leave to amend,

we deny the petition for writ of mandamus.                          We dispense with

oral   argument       because      the    facts    and     legal    contentions        are

adequately        presented   in    the    materials       before    this    court     and

argument would not aid the decisional process.

                                                                      PETITION DENIED



                                            2